Citation Nr: 1735308	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to recognition as a helpless child of the Veteran for the purposes of Department of Veterans Affairs (VA) benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1946 to July 1948.  He died in May 2006, and the appellant is his surviving daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A Board hearing was held before the undersigned in April 2016. 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran Veteran's death certificate shows that he died on May [redacted], 2006, and lists the immediate cause of death as Alzheimer's disease. 

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  A service connected disease or disability did not cause or contribute to the Veteran's death.

4.  The appellant is the Veteran's daughter.  She was born on February [redacted], 1959, and reached the age of 18 on February [redacted], 1977.

5.  The appellant did not become permanently incapable of self-support prior to attaining 18 years of age, and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.

6.  The evidence of record demonstrates that the appellant, is married; there is no indication that such marriage was void, annulled, or otherwise terminated.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §1110, 1154(a), 1154(b), 1310, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304, 3.310, 3.312 (2016).

2.  The criteria for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. §101(4)(A) (West 2014); 38 C.F.R. §3.57, 3.210, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse or child of a veteran if the veteran died from a service-connected disability, or if the veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  See 38 U.S.C.A. §1310, 1318 (West 2014).  Death pension benefits are payable to the surviving spouse of a veteran of a period of war who otherwise meets the eligibility requirements.  See 38 U.S.C.A. §1541 (West 2014). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §3.303, 3.307, 3.309 (2016).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  See 38 C.F.R. §3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. §3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  See 38 C.F.R. §3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's certificate of death indicates that he died from Alzheimer's disease.

The appellant contends that the cause of the Veteran's death is related to his exposure to gas while in service, and the tracheotomy performed to save his life shortly after active service in the early 1960's.  See April 2016 Board Hearing Transcript, 4.  Specifically, the appellant contends that tracheotomy resulted in him having the use of one lung thereafter.

The Veteran was not service connected for any disability or disease during his lifetime.  Service connection for the Veteran's death would still be warranted if it is shown that his death was otherwise related to his active service.  The Veteran's service treatment records and service personnel records are limited, and largely destroyed in a fire.  See February 2011 VA Request for Information Response.  The only available service record is a copy of the Veteran's examination report upon his separation from service, which is silent as to any complaints, treatments or diagnoses of Alzheimer's disease or related disorders.  Rather, the Veteran was noted to be in good health, with no abnormalities, upon separation.

In terms of the absence of sufficient in-service evidence, the Board observes that
the basic contentions of the appellant are instructive.  In her April 2016 Board hearing, she testified that she believed that the Veteran's cause of death was related to a tracheotomy performed on him in the early 1960s, approximately twelve years or more after service.  Thus, the appellant, herself, has not contended that Alzheimer's disease began in active service.  

She essentially contends that he incurred respiratory impairment that ultimately caused or contributed to the aspiration pneumonia that was listed as a cause of his death.  

The record is silent as to any post-service treatment from July 1948 until October 2005.  Post-service treatment records from October 2005 through February 2006 document treatment for aspiration pneumonia and progressive Alzheimer's/dementia.  

Further, the Veteran's autopsy report reveals a ten year history of Alzheimer's disease, a one year history of Parkinson's disease, and frequent hospitalizations for aspiration pneumonia.  The examiner explained that the Veteran's numerous bouts of aspiration pneumonia from dysphagia often occur in the late stage of Alzheimer's disease.  

The appellant's theories as to regarding the causes of the Veteran's death would require medical expertise.  Aspiration pneumonia was first reported long after service and in the context of treatment for the late stages of Alzheimer's disease.  While there is no evidence of exposure to toxic gas during the Veteran's service; assuming for the sake of argument that there was such exposure; there is no competent evidence linking the exposure to the causes of the Veteran's death.  Again, it would take medical expertise to opine that such an exposure caused a fatal condition decades later.  Accordingly, lay evidence would not be sufficient to establish a relationship between the cause of death and service.

Because there is no competent lay or medical evidence linking the cause of death to service, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. §3.102.

Permanent Incapacity for Self-Support Legal Criteria

A "child," as defined for purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. §101(4); 38 C.F.R. §3.57(a). 

Marriage shall not be a bar to recognition as a child for VA benefit purposes if the marriage is void or has been annulled by a court with basic authority to render annulment decrees, unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  See 38 U.S.C.A. §103(e) (West 2014); see also 38 C.F.R. §3.55(b)(1).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  See 38 C.F.R. §3.356(2).

The appellant seeks to establish helpless child status for herself as the daughter of a deceased Veteran.  She maintains that she was permanently incapable of self-support prior to the age of 18 due to her diagnosis of attention deficit disorder (A.D.D.) and bipolar disorder.  She further contends that her marriage should not be considered a bar to such benefits as it was invalid due to her state of mind at the time she entered the marriage.

The appellant was born in February 1959 and attained the age of 18 years in February 1977.  Since the record establishes that the appellant is not under the age of 23, the material issue in this case is whether she was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.

The Board notes that, in a case such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the purpose of initially establishing "helpless child" status, the claimant's condition subsequent to her 18th birthday is of no consequence unless a finding is made that she was permanently incapable of self-support as of her 18th birthday.  Id.  If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Id.

The evidence shows that the appellant suffered from A.D.D. and bipolar disorder prior to reaching the age of 18 years.  She began receiving treatment for recurrent major depression in approximately March 1993, at the age of 35.  See May 1994 Mental Health Corporation of Denver treatment record.  A December 2002 private treatment record notes the appellant reported inpatient treatment for her mental condition in her adolescence; however, there is no medical evidence available to support this claim.  A January 2011 letter from her treating physician since 2000 indicated that the appellant was diagnosed with A.D.D. and bipolar disorder in 1975, and reported her condition as stable.  Further, she attested to attending college after completing high school and matriculated up until her senior year.  See Board Hearing Transcript, 6. 

The evidence of record is against a finding that the appellant was incapable of self-support at the age of 18.  Absent sufficient evidence to indicate otherwise, the Board cannot find that the appellant was a "helpless child" for VA purposes.
 
The appellant has been found to have been disabled for benefit purposes by the Social Security Administration.  Her December 2002 application for Social Security benefits notes she indicated her disability began in April 1993.  She further attested to receiving Social Security benefits as early as in her 20s.  See Board Hearing Transcript, 5.

Regardless of her capacity for self-support prior to attaining the age of 18, the claim is otherwise precluded by the fact that she has married.  

Evidence of record suggests that the appellant has taken steps to divorce her spouse.  See August 2014 District Court of Denver Court Order.  

There is no evidence that the marriage was annulled, declared void, or otherwise terminated.  The appellant has contended that the marriage should be considered void because of her state of mind at the time of the marriage; however, VA regulations do not make an exception to the marriage bar based on the state of mind.  Pursuant to 38 U.S.C.A. §101(4) and 38 C.F.R. §3.57(a)(1), the Board finds that recognition as a helpless child benefits for the appellant is precluded as a matter of law.

Therefore, the claim for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


